internal_revenue_service number release date index number ------------------------------------- --------------------- ------------------------------------ -------------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-142482-05 date date ----------------------------- ein ---------------- ---------------------- ---------------------- legend legend llc d1 a dear ------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of llc requesting an extension under ' of the procedure and administration regulations for llc to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and relief to file a late s_corporation_election under sec_1362 of the internal_revenue_code the information submitted states that llc is a limited_liability_company formed on d1 a a member of llc represents that llc was intended to be an s_corporation for federal tax purposes effective d1 however a form_2553 election by a small_business_corporation was not filed timely for llc additionally a form_8832 entity classification election was not filed timely for llc sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under ' or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 an eligible_entity with at least two members can elect plr-142482-05 either to be classified as an association and thus a corporation under ' b or a partnership sec_301_7701-3 provides that an eligible_entity with at least two owners will be classified as a partnership unless it elects otherwise sec_301_7701-3 provides that to elect to be classified other than as provided in ' b an eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 provides that an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed under c the commissioner may grant a reasonable extension of sec_301_9100-1 and sec_301_9100-3 provide the standards the commissioner will sec_301_9100-3 provides that requests for relief under ' will be time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election sec_1362 provides that a small_business_corporation can elect to be treated sec_1362 provides when an s election becomes effective if an s election sec_301_9100-3 provides that a taxpayer is deemed to have acted sec_1362 provides that if -- a an election under sec_1362 is made for plr-142482-05 was made if an election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts submitted and representations made we conclude that the requirements of ' have been satisfied as a result llc is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center electing under ' c to be classified as an association taxable as corporation for federal tax purposes effective d1 a copy of this letter should be attached to the form_8832 make a timely election to be an s_corporation effective d1 accordingly provided that llc makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective d1 within days following the date of this letter then such election will be treated as timely made for llc effective d1 a copy of this letter should be attached to the form_2553 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether llc was or is a small_business_corporation under sec_1361 the internal_revenue_code provides that it may not be used or cited as precedent is being sent to llc’s authorized representative additionally we conclude that llc has established reasonable_cause for failing to in accordance with a power_of_attorney on file with this office a copy of this letter this ruling is directed only to the taxpayer requesting it sec_6110 of except as expressly provided herein no opinion is expressed or implied sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
